EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Southern Bella, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2009 as filed with the U.S. Securities and Exchange Commission (the “Report”), the undersigned President, Principal Executive Officer, Principal Financial Officer, and Principal Accounting Officer of the Company certifies, pursuant to 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that based on his knowledge and belief:1) the Report fully complies with the requirements of Section 13(a) or 15 (d), as applicable, of the Securities Exchange Act of 1934, and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Viola Heitz President, Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer
